DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Formal Matters
Applicant’s amendment and response dated 10/6/2021, which amended claim 1 and cancelled claim 4, has been entered.  Claims 1, 3 and 5-23 are pending.  Claim 2 was previously cancelled.  Claims 11 and 20-23 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 1, 3, 5-10 and 12-19 have been examined on the merits.  References not included with this Office Action can be found in a prior Action.

Claim Rejections - Withdrawn 
The rejection to claim 4 under 35 U.S.C. § 112(d) has been withdrawn in view of the cancellation of this claim.
The rejection to claim 4 under 35 U.S.C. § 103 as obvious over Nnanna (U.S. PGPUB 2004/0010122; 2004), taken in view of Mercola as evidenced by Shaw (Journal of Undergraduate Chemistry Research, Vol. 18, No. 4, pp. 15-17; 2019) and Integra, has been withdrawn in view of the cancellation of this claim.

Claim Rejection - 35 U.S.C. § 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-8, 12, 13 and 16-19 remain rejected under 35 U.S.C. § 103 as obvious over Nnanna et al. (U.S. PGPUB 2004/0010122; 2004), taken in view of Mercola (“Bone Broth-One of Your Most Healing Diet Staples;” accessed at https://articles.mercola.com/sites/articles/archive/2013/12/16/bone-broth-benefits.aspx; publically available 12/19/2013; “Mercola”; as evidenced by Shaw et al. (Journal of Undergraduate Chemistry Research, Vol. 18, No. 4, pp. 15-17; 2019)) and Integra Naturopathics (“Surviving a Die-Off GAPS Reaction,” publically available 7/1/2012; accessed at http://www.integranaturopathics.com/surviving-a-die-off-gaps-reaction/’ “Integra”).  
Regarding claims 1, 3 and 16-18, Nnanna teaches that collagen is a protein that contains approximately 33% glycine, 22% proline, 11% hydroxyproline (paragraph 2). 
Nnanna teaches a protein rich food product that comprises soluble collagen powder (i.e., collagen from a soluble collagen fraction, a broth) from poultry skins where the soluble collagen comprises 94% by weight protein (i.e., greater than 20% soluble collagen, greater than 40% soluble collagen), less than 10% carbohydrates (i.e., the above is interpreted as a range that includes 0% carbohydrates, which is no carbohydrates), and since the soluble collagen is from poultry skin, there is no detectable amount of gluten (paragraphs 26 and 40; Examples 1 and 6, Table 8; claims 18, 19, 21, 22, 26 and 27).  
In view of the above, concerning claims 1, 16 and 17, Nnanna teaches a collagen rich food product that comprises soluble collagen where there is 31% glycine (i.e., 33% glycine × 0.94 protein), 20.6 % proline (i.e., 22% proline × 0.94 protein; i.e., the proline constitutes at least 8% by weight of total amino acids in the composition), and 10% hydroxyproline (i.e., 11% hydroxyproline × 0.94 protein) (paragraphs 2, 26, 40; Examples 1 and 6, Table 8; claims 18, 19, 21, 22, 26 and 27).

Although Nnanna teaches a protein rich food composition that is soluble collagen protein food composition (i.e., a broth or powdered broth of soluble collagen) from poultry, Nnanna does not explicitly teach that the composition comprises the amino acids proline and histidine that are derived from poultry and have a proline to histidine ratio of at least 4:1 by weight.
Further, Nanna does not teach that such a poultry derived protein rich composition is administered to an individual in an effective amount that is effective in enhancing one or more probiotic bacteria in the individual.  
Regarding claim 1, Mercola teaches that it is known that broths such a chicken broths or bone broths have health benefits when administered to an individual (Mercola, page 1, paragraph 2).  In other words, the administered chicken broth will inherently have soluble collagen from poultry. 
It is additionally noted that regarding the proline and histidine that are derived from poultry having a ratio of at least 4:1 by weight, Shaw provides evidence that for chicken 
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same soluble collagen from poultry as Applicant’s) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  
Further, Mercola teaches that bone broth (chicken) is excellent for speeding healing and recuperation from illness since chicken contain natural amino acids (page 1, paragraphs 3 and 4).  Mercola teaches that there is a healing influence of broth on the gut, where based on your health is in large part dependent on the health of your intestinal tract, where many of our modern diseases appear to be rooted in an unbalanced mix of microorganisms in the digestive system, courtesy of an inappropriate and unbalanced diet that is too high in sugars and too low in healthful fats and beneficial bacteria (page 1, paragraph 7).
Mercola teaches that chicken broth is excellent for “healing and sealing” your gut (page 1, paragraph 8).  Gut and Psychology Syndrome (GAPS), centers around the 
Regarding claims 1 and 5-8, Integra teaches that in order to treat chronic hives the individual was treated on the GAPS diet, which includes bone broth where the restrictive GAPS diet causes pathogenic bacteria in the gastrointestinal tract to die off and the gut flora rebalances (page 2, paragraph 3; an individual identified in need of increased count of one or more probiotic bacteria) in view of the above, Integra teaches that the broth composition was administered to an individual in an effective amount to enhance the probiotic bacteria in the individual’s gastrointestinal tract.  
Integra also teaches that the individual was treated for over two months where the diet of broth was administered daily (page 2, paragraph 3; page 3 paragraphs 2 and 4)).  
A person of ordinary skill in the art would have been motivated to utilize the protein rich soluble collagen food composition (chicken broth or powdered chicken broth) from Nnanna and use such compositions in the GAPS protocol/treatment in Mercola (as evidenced by Shaw) and Integra since the references teach food compositions (broths made from heat treated protein sources) that are high in protein (and low in carbohydrates), Mercola teaches that bone broth is excellent for “healing and sealing” your gut, a GAPS broth diet which centers around healing and sealing the lining of the 
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing protein rich soluble collagen food composition (chicken broth or powdered chicken broth) from Nnanna and use such compositions in the GAPS protocol/treatment in Mercola and Integra since the references teach food compositions (broths made from heat treated protein sources) high in modified protein (where the soluble collagen is greater than 30%, which includes soluble collagen fiber amounts up to 100%) and that the use of a GAPS diet with chicken (poultry) broths would provide an advantage for the protein rich soluble collagen food composition (chicken broth or powdered chicken broth) from Nnanna since it provides a new nutritional avenue for the high protein content (soluble protein) composition (broths) by rebalancing the commensal bacteria in an individual’s gastrointestinal tract by replacing pathogenic bacteria with probiotic bacteria.
Regarding claims 6, 7 and 13, in view of the combined teachings, the administration of the modified protein rich soluble collagen food composition (chicken broth or powdered chicken broth that have been hydrolyzed by thermal treatment) to an individual would inherently increase the live count of probiotic bacteria and increase the microbial diversity in the gastrointestinal system of the individual, since as noted above, 
With regard to claim 12, in view of the above, an individual would not need to continue to take a probiotic supplement since administration of the protein rich soluble collagen food composition (chicken broth or powdered chicken broth) to an individual would increase the live count of probiotic bacteria and increase the microbial diversity in the gastrointestinal system of the individual.  Regardless, claim 12 is directed to an intended result.  It is noted that as indicated in MPEP § 2111.04, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments (Reply, pages 5-7) have been fully considered and found not persuasive in view of the above combined teachings and rationale for obviousness (expressly incorporated herein).  
It is noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
With regard to Applicant’s argument that Applicant's claimed method does not use pure collagen, which is mostly insoluble (Reply, page 5) is not persuasive since as noted in the rejection above, Nanna teaches a protein rich food product that comprises soluble collagen.  Further as noted above, the soluble collagen comprises 94% by weight protein (i.e., greater than 20% soluble collagen, greater than 40% soluble collagen), less than 10% carbohydrates (i.e., the above is interpreted as a range that includes 0% carbohydrates, which is no carbohydrates), and since the soluble collagen is from poultry skin, there is no detectable amount of gluten (paragraphs 26 and 40; Examples 1 and 6, Table 8; claims 18, 19, 21, 22, 26 and 27).  Nnanna also teaches a collagen rich food product that comprises soluble collagen where there 20.6 % proline (i.e., 22% proline × 0.94 protein) where proline constitutes at least 8% by weight of total amino acids in the composition.
With regard to Applicant’s argument that one of skill in the art would not have found it obvious to modify the teaching of the cited references in order to arrive at Applicant's claimed invention (Reply, page 7) this is not persuasive in view of the above combined teachings and rationale for obviousness (expressly incorporated herein).  
Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly the rejection has been maintained.

Claims 9, 10, 14 and 15 remain rejected under 35 U.S.C. § 103 as obvious over Nnanna, Mercola (as evidenced by Shaw) and Integra, as applied to claims 1, 3, 5-8, 12, 13 and 16-19, above, further in view of Yan et al. (Functional Food Review, Vol. 4, No. 2, pp. 77-84; 6/2012).  
The teachings of Nnanna, Mercola (as evidenced by Shaw) and Integra, above, are herein relied upon.
Regarding claims 9, 10, 14 and 15, although the combined teachings of Nnanna, Mercola and Integra provide a method for enhancing the probiotic bacteria in an individual by administering an effective amount of a protein rich soluble collagen food composition (chicken broth or powdered chicken broth) to the individual to enhance the probiotic bacteria in the gastrointestinal system, Nnanna, Mercola and Integra do not teach that the probiotic bacteria in the individual is lactic acid bacteria, namely Lactobacillus rhamnosus. 
Yan teaches that the probiotic bacterium Lactobacillus rhamnosus GG (LGG) is a naturally occurring gram-positive bacterium originally isolated from healthy human intestine (page 2, paragraph 4).
A person of ordinary skill in the art would have been motivated to utilize the teachings in Yan to understand the microbiome probiotic bacteria within an individual so that they could apply the methodology from the combined teachings from Nnanna, Mercola (as evidenced by Shaw) and Integra and get a better understanding on the Lactobacillus rhamnosus within an individual’s gastrointestinal microbiome.
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the teachings from Yan and apply them to Nnanna, Mercola and Integra since it was known (based on Yan) that such probiotic bacteria as Lactobacillus rhamnosus were commensal bacterial in the gastrointestinal tract and that adjusting broth administration (e.g., dosing amounts and times, duration, etc.) can positively impact the Lactobacillus rhamnosus levels in an individual’s gastrointestinal microbiome.
With regard to claim 9, in view of the above, it would have been within the purview of one of ordinary skill in the art to track the treatment of the individual by measuring the live count of the gut bacteria by microbiological means known in the art (e.g., fecal sample testing, bacterial isolation and bacterial counts) and assess, among others, whether a longer duration or more broth dosing is needed.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, pages 5-7), Applicant relies on arguments from the rejection of Nnanna, Mercola (as evidenced by Shaw) and Integra, above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Nnanna, Mercola (as evidenced by Shaw) and Integra, above, also applies to this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a 

Claims 1, 3, 6, 7, 11 and 13 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 13-17 of U.S. Patent No. 10,757,957.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
U.S. Patent No. 10,757,957 claim 1 is directed to a composition prepared from poultry, where the composition comprises more than 75% (w/w) of substantially insoluble protein and less than 15% (w/w) of fat on a dry matter basis, and wherein the composition comprises less than 1% of hydroxyproline by weight of the total amino acids in the composition.  Claim 1 reads on instant claims 1 and 3 with respect to the composition administered in the method.
Dependent claim 13 limits the composition’s use to a prebiotic supplement or as a component of a prebiotic supplement, which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 14 limits the composition’s use to altering or to maintaining a gut microbiome of a mammal (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 15 limits the composition’s use to achieving or maintaining a balance of bacterial species in the intestinal tract of a mammal (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 16 limits the composition’s use to a component of a protein formulation to be administered to a mammal serving to promote growth of certain gut bacterium, maintain a specific gut microbiome, enhance an immune response, or 
Dependent claim 17 limits the composition’s use to a component of a protein formulation to be administered to a living organism where the composition serves to promote growth of certain gut bacterium in the organism, maintain specific gut microbiome, enhance and immune response and modulate an inflammatory response of the organism (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.
Accordingly, claims 1, 3, 6, 7, 11 and 13 of the instant Application encompass and/or are encompassed by claims 1 and 13-17 of U.S. Patent No. 10,757,957.

Claims 1, 3, 6, 7, 11 and 13 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 26-30 of co-pending Application No. 14/698,274.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Co-pending Application No. 14/698,274 claim 1 is directed to a composition that comprises more than 70% (w/w) of protein by weight of total solids and less than 8% (w/w) of fat by weight of total solids, the protein is insoluble protein and that the insoluble protein comprises partially enzymatically broken down collagen bonds, the composition being in a solid form having an average particle size of smaller than 1000 microns, and the composition has an acidic pH.  Claim 1 reads on instant claims 1 and 3 with respect to the composition administered in the method.
Dependent claim 26 limits the composition’s use to a prebiotic supplement or as a component of a prebiotic supplement, which reads on instant claims 1, 3, 6, 7, 11 and 13.

Dependent claim 28 limits the composition’s use to achieving or maintaining a balance of bacterial species in the intestinal tract of a mammal (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 29 limits the composition’s use to a component of a protein formulation to be administered to a mammal serving to promote growth of certain gut bacterium, maintain a specific gut microbiome, enhance an immune response, or modulate an inflammatory response of said mammal (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 30 limits the composition’s use to a component of a protein formulation to be administered to a living organism where the composition serves to promote growth of certain gut bacterium in the organism, maintain specific gut microbiome, enhance and immune response and modulate an inflammatory response of the organism (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.
Accordingly, claims 1, 3, 6, 7, 11 and 13 of the instant Application encompass and/or are encompassed by claims 1 and 26-30 of co-pending Application No. 14/698,274.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 3, 6, 7, 11 and 13 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 23-26 of co-pending Application No. 14/698,332.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Co-pending Application No. 14/698,332 claim 1 is directed to a composition comprising more than 80% (w/w) of poultry protein and less than 2% (w/w) of fat, where more than 80% (w/w) of poultry protein in the composition is soluble in water, the soluble poultry protein comprises tryptophan at greater than 0.6% by weight by weight of total amino acids in the soluble poultry protein and soluble poultry protein comprises less than 3% hydroxyproline by weight of total amino acids in the soluble poultry protein where the composition comprises amino acids having a profile that scores at least 90 PDCAAS.  Claim 1 reads on instant claims 1 and 3 with respect to the composition administered in the method.
Dependent claim 2 limits the composition to where more than 99% (w/w) of the protein in the composition is soluble in water, which reads on instant claims 1 and 3.
Dependent claim 23 limits the composition’s use to a prebiotic supplement or as a component of a prebiotic supplement, which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 24 limits the composition’s use to altering or to maintaining a gut microbiome of a mammal (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 25 limits the composition’s use to achieving or maintaining a balance of bacterial species in the intestinal tract of a mammal (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.

Accordingly, claims 1, 3, 6, 7, 11 and 13 of the instant Application encompass and/or are encompassed by claims 1, 2 and 23-26 of co-pending Application No. 14/698,332.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments

Since Applicant did not provide arguments for the non-provisional and provisional rejections above, the rejections have been maintained.

Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631